Title: To George Washington from John Sinclair, 14 May 1796
From: Sinclair, John
To: Washington, George


        
          
            Board of Agriculture Whitehall [London]May 14th 1796.
            Sir.
          
          In addition to the paper respecting Manures which I had the honor of forwarding to your Excellency last year, I now beg leave to Subjoin a further Memoir on the Same interesting Subject.

The Board of Agriculture will be highly obliged to your Excellency, if you will please at your leisure to cast an Eye over it, and would recommend it to the attention of your intelligent friends conversant in Such inquiries whose remarks upon it would be highly acceptable. I have the Honor to remain with the greatest Respect Sir Your Excellency’s most humble and most obedient servant
          
            John Sinclair
          
        
        
          I beg leave also to inclose a Copy of my address to the Board of Agriculture at its last meeting, stating the progress that has been made by the Board in Carrying on the Improvement of the Country during the last sessions. Excuse my making use of a borrowed hand having been of late much troubled with an inflammation in my Eyes.
        
      